                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, SAURAV
GHOSAL, NICOL DAVID, and CAMILLE
SERME,                                                      8:17CV350

                     Plaintiffs,
                                                             ORDER
        vs.

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, AUTHENTIC
BRANDS GROUP, LLC, PRINCE
SQUASH, LLC, ABG-PRINCE, LLC,
and ABG-PRINCE OPCO, LLC,

                     Defendants.



        On April 11, 2020, the court entered an order requiring Plaintiffs to show
cause why the documents at Filing Nos. 163, 164, and 165 should remain sealed
on the docket. (Filing No. 190). Having considered Plaintiffs’ response, (Filing No.
191),

        IT IS ORDERED that the documents at Filing Nos. 163, 164 and 165 are re-
designated as restricted access to the court and case participants only. The Clerk
is directed to make the foregoing re-designation and to regenerate the notices of
electronic filing for all case participants.

        Dated this 14th day of April, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
